Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 7 has been amended and claim 12 canceled as requested in the amendment filed on July 16, 2021. Following the amendment, claims 1-10 are pending in the instant application.
2.	Claims 1-6 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 06, 2019.
3.	Claims 7-10 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on July 16, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 7-10 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claim 7 stands indefinite for reasons of record in section 8 and section 9, as applied to now canceled claim 12, of Paper mailed on March 18, 2021. Briefly, step (b), measuring a degree of binding, is not supported by any active, physical and repeatable steps within the claim, which renders the claim indefinite. Next, claim, as amended, recites functional language, which is not supported by any active steps as well, see “wherein the DISC1 protein decreases endoplasmic reticulum-mitochondria Ca2+ transfer by competitively inhibiting binding of IP3 to IP3R1”. Applicant argued previously that Examples 5, 6, and Figures 6 A-C correspond to the instant claimed subject matter, see pp.5-7 of the Response filed on November 17, 2020. It was explained previously that Examples 5 and 6 at pp. 29-33 of the specification do not recite any measuring of degree of binding between DISC1 to IP3R1 in cells treated with a candidate material. In the Response of July 16, 2021, Applicant submits that, “FIG. 3A illustrates verification results showing that DISC inhibited binding between IP3R1 and an IP3R1 ligand specifically, illustrates immunoprecipitation analysis results showing the interaction between each functional domain of IP3R1 and the DISC protein; and FIG. 3B illustrates verification results showing that DISC inhibited binding between IP3R1 and an IP3R1 ligand specifically, illustrates competitive IP3 binding analysis results showing an effect of DISC1 on binding between IP3R1 and IP3”, p. 4. Applicant’s argument has been fully considered but is not persuasive because Fig. 3A and B demonstrate the results of experiments, blots and graphs, without any reference to the steps of measuring specific binding as in section b) of claim 7. 
Next, claim 7, as amended, is further indefinite wherein it recites functional language, see incorporation of the subject matter of now canceled claim 12. MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim' and thus be indefinite” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, claim 7 recites a process, which is limited by functional language, “wherein the DISC1 protein decreases endoplasmic reticulum-mitochondria Ca2+ transfer by competitively inhibiting binding of IP3 to IP3R1”. While a functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by describing the process of protein interaction and putative receptor binding.  Since the claim fails to meet the criteria set forth in MPEP 2173.05(g), then the claim is rejected as being indefinite. This affects all depending claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 7-10 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 9 of Paper mailed on February 05, 2020, section 10 of Paper mailed on June 16, 2020 and section 11 of Paper mailed on March 18, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At p. 5-6 of the Response, Applicant explains the working hypothesis that supports the inventive concept and argues that “[T]he prior art of record recognizes that DISC1 as a known factor for schizophrenia, and that abnormal Ca2+ homeostasis leads to schizophrenia”. Applicant further cites a post-filing publication, Terry et al., 2020. Applicant’s arguments have been fully considered but found to be not persuasive for the following reasons.
The prior art recognition of the association of DISC1 and schizophrenia is not disputed. There appears to be no information, however, within the relevant prior art of record that any cell artificially expressing DISC1 is a suitable model for screening for schizophrenia therapeutics. 
The instant claims encompass a method of for screening for a useful therapeutic to treat schizophrenia. The Examiner maintains that the instant specification is devoid of any evidence that Applicant was in possession of even a single operable embodiment of the claimed method.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
10.	No claim is allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







September 14, 2021